Case 6:20-cv-00023-NKM-RSB Document 71 Filed 02/05/21 Page 1 of 1 Pageid#: 774


                                                                                             2/5/2021
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 Student A, et al.,                                   )
 Plaintiffs,                                          )
                                                      )
 v.                                                   )        Civil Action No. 6:20-cv-00023
                                                      )
 Liberty University, Inc.,                            )
                                                      )
 Defendant.                                           )

                                              ORDER

        For the reasons discussed at the telephone status conference, it is ORDERED that the

 stay entered in this case (Dkts. 52, 63), be CONTINUED and that this case shall remain

 STAYED through April 15, 2021. During the stay, the parties may engage in written discovery

 and briefing on class certification. Defendant may also depose Plaintiffs regarding class

 certification. The court will hold a status conference on April 15, 2021 at 8:30 a.m. Separate call-

 in instructions will be provided.

        It is so ORDERED.

                                                      Entered: February 5, 2021


                                                      Robert S. Ballou
                                                      Robert S. Ballou
                                                      United States Magistrate Judge
